Powell, J.
The indictment was returned by the grand jury •of Brooks county jointly against H. J. Sandlin, a saloon proprietor, the Southern Express Company, a common carrier, and Hewitt, its agent at Dixie, Georgia, charging them with furnish*32ing or -causing to be furnished to one Curtis Crane, a minor, certain intoxicating liquors, without the mitten consent of,his parent or guardian. The case was transferred to the city court of Quitman, and the express company alone was put upon trial. Many exceptions of law are taken, but we think it is necessary to reverse the judgment for lack of evidence to support the conviction. Crane, the minor, sent the money for the liquor to Sandlin at Valdosta, and Sandlin in turn delivered the liquor to-the express company, in a plain package without anything to indicate its contents, and paid the charges thereon. Hewitt, the agent at Dixie, without knowing what was in the package, and, so far as the record shows, without suspecting it to be whisky, delivered it to the minor.
"Under these circumstances, Sandlin was guilty of furnishing-liquor to the minor at Dixie, the place at which the delivery took place. Newsome v. State, 1 Ga. App. 790 (58 S. E. 71). The express company, if it had delivered the liquor knowing it to be-liquor, or under such circumstances as to imply guilty knowledge against it, would have been guilty also, having aided and abetted the unlawful act of Sandlin; for in misdemeanors all who aid. .and abet the commission of the offense, as well as those who immediately perpetrate it, are principals, and may be severally or jointly indicted as such. Southern Express Co. v. State, 1 Ga. App. 700 (58 S. E. 67); Loeb v. State, this day decided, ante, 23 (64 S. E. 338).
We pointed out in the Newsome case, supra, that on account of" the fact that the minor can not appoint the express company, directly or by implication, as his agent to receive and transport the liquor for him, the relation of that company to the transaction is that of aider or abettor to the act of the barkeeper, if what was. done by the express company was knowingly done. While a person may be guilty, either .as actual perpetrator or as aider or abettor, of selling liquor to a minor, although he does not know the; person to whom it is sold or furnished is a minor, yet we know of no rule by which he can be convicted upon such a transaction,, where he was ignorant of the fact that what was being sold or furnished was liquor. To this extent, at least, guilty knowledge-is necessary. Knowledge of the agent of the express company would be its knowledge. In this case no such knowledge is shown.. *33We do not say, nor does able counsel for the plaintiff in error contend, that knowledge maj^ not be implied by the jury from circumstances such as the character of the package or the particular marks upon it, or other similar tiling's. In this case, so far as the record shows, neither the express company nor its agent had guilty knowledge as to the contents of the package; and the verdict is therefore, as a matter of law, contrary, to the evidence.

Judgment reversed.